DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US Patent 4801905).

Regarding claim 1 – Becker teaches an electronic device (figs. 1-2) comprising: a circuit board (20 [column 3 line 13-14] Becker states, “printed circuit board 20”); and a conductive member (30 [column 3 line 23] Becker states, “Conductive shield member 30”), wherein the circuit board (20) includes: a first layer (upper layer having wires 24 & 26) including a first wire (24 [column 3 line 16] Becker states, “microstrip transmission line 24”), a second wire (left wiring 26) formed on one side of the first wire (24) along the first wire, and a third wire (right wiring 26) formed on an opposite side of the first wire along the first wire (claimed structure shown in figures 1-2); a second layer (21) formed along the first wire (24), the second wire (left wiring 26), and the third wire (right wiring 26), the second layer (21) including a ground plane ([column 3 line 22] Becker states, 

Regarding claim 2 – Becker teaches the electronic device of claim 1, wherein the conductive member (figs. 1-2, 30) is electrically connected with the second wire (left wire 26) or the third wire (right wire 26).

Regarding claim 3 – Becker teaches the electronic device of claim 2, wherein the conductive member (figs. 1-2, 30) includes a first conductive member (left leg member 34) disposed along the second wire (left wire 26), a second conductive member (right leg member 34) disposed along the third wire (right wire 26), and a third conductive 

Regarding claim 6 – Becker teaches the electronic device of claim 1, wherein the conductive member (figs. 1-2, 30) includes a plurality of bridges (34) disposed side by side at specified intervals (claimed structure shown in figure 1).

Regarding claim 13 – Becker teaches the electronic device of claim 1, further comprising: a bracket (figs. 1-2, 36) including a conductive area ([column 4 lines 52-54] Becker states, “The support plate…may be made of metal…aluminum plate”) in at least part thereof, wherein the circuit board (20) is disposed to face the bracket (36), and the separation space is formed by the conductive member (30) and the conductive area of the bracket (36).

Regarding claim 14 – Becker teaches an electronic device (figs. 1-2 [title] Becker states, “Microstrip shielding system”) comprising: a micro-strip line (upper layer having wires 24 & 26) including a first wire (24), a second wire (left wire 26) formed on one side of the first wire (24) along the first wire, and a third wire (right wire 26) formed on an opposite side of the first wire (24) along the first wire; and a shielding structure (36) including a conductive member (30 [column 3 line 23] Becker states, “Conductive shield member 30”) configured to surround the first wire (24) on a surface of the micro-strip line (claimed structure shown in figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Mitsubishi Electric Corp (JP2017135749).

Regarding claim 4 – Becker teaches the electronic device of claim 3, but fails to teach wherein the first conductive member and the second conductive member are parallel to each other and are perpendicular to the circuit board.
 	Mitsubishi teaches an electronic device (fig. 3 [title] Mitsubishi states, “High frequency module”) wherein the first conductive member (left leg of cover 310 [paragraph 0019] Mitsubishi states, “cover substrate 310 formed of metal”) and the second conductive member (right leg of cover 310) are parallel to each other and are perpendicular to the circuit board (1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having the first and second conductive members as taught by Becker with the first and second conductive members being parallel to each other and perpendicular to the circuit board as taught by Mitsubishi because this parallel to each other and perpendicularity to the 

Regarding claim 11 – Becker teaches the electronic device of claim 3, but fails to teach wherein the third conductive member is integrally formed with a shield can configured to cover other elements mounted on the circuit board.
 	Mitsubishi teaches and electronic device (fig. 3 [title] Mitsubishi states, “High frequency module”) wherein the third conductive member (top flat member of shield 310) is integrally formed with a shield can (310 [paragraph 0019] Mitsubishi states, “cover substrate 310 formed of metal”) configured to cover other elements (6 [paragraph 0019] Mitsubishi states, “semiconductor component 6”) mounted on the circuit board (1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a third conductive member as taught by Becker with the third conductive member is integrally formed with a shield can and covers other elements mounted on the circuit board as taught by Mitsubishi because Mitsubishi states, “since the semiconductor component 6 can be accommodated in the electromagnetic shielding space 100 surrounded by the ground plane between the resin substrate 1 and the cover substrate 3, it is possible to shield external leakage of radio waves generated from the semiconductor component 6” [paragraph 0015].


 	Becker fails to teach wherein the conductive member is integrally formed with a shield can configured to cover other elements mounted on the circuit board.
 	Mitsubishi teaches an electronic device (fig. 3 [title] Mitsubishi states, “High frequency module”) having a conductive member wherein the conductive member is integrally formed with a shield can (310 [paragraph 0019] Mitsubishi states, “cover substrate 310 formed of metal”) configured to cover other elements (6 [paragraph 0019] Mitsubishi states, “semiconductor component 6”) mounted on the circuit board (1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a conductive member as taught by Becker with the conductive member is integrally formed with a shield can and covers other elements mounted on the circuit board as taught by Mitsubishi because Mitsubishi states, “since the semiconductor component 6 can be accommodated in the electromagnetic shielding space 100 surrounded by the ground plane between the resin substrate 1 and the cover substrate 3, it is possible to shield external leakage of radio waves generated from the semiconductor component 6” [paragraph 0015].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Shimamura et al. (US PG. Pub. 2015/0049439).

Regarding claim 5 – Becker teaches the electronic device of claim 3, but fails to teach wherein the first conductive member and the second conductive member have different thicknesses.
 	Shimamura teaches an electronic device (fig. 3, 100 [title] Shimamura states, “circuit module”) having a conductive member (104 [paragraph 0046] Shimamura states, “shield 104”) with a first (outer leg) and second (104a [paragraph 0055] Shimamura states, “inner shield section 104a”) conductive members, wherein the first conductive member and the second conductive member have different thicknesses ([paragraph 0076] Shimamura states, “the inner shield section 104a formed between the second side walls 106b is thicker”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a conductive member with a first and second conductive member as taught by Becker with the first conductive member and the second conductive member having different thicknesses as taught by Shimamura because Shimamura states, “It is thus possible that the mount components are high-density mounted, and the electromagnetic interruption between the mount components are effectively prevented” [paragraph 0043].

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Foster et al. (US PG. Pub. 2012/0320558).


 	Foster teaches an electronic device (fig. 1) wherein a plurality of other bridges (13) having non-conductivity alternate with the plurality of bridges ([paragraph 0044] Foster states, “Housing 13 may be formed from metal, plastic, fiber-composite materials such as carbon fiber materials, glass, ceramics, other materials, or combinations of these materials. Housing 13 may be formed from a single piece of machined metal (e.g., using a unibody-type construction) or may be formed from multiple structures that are attached together such as an internal housing frame, a bezel or band structure, housing sidewalls, planar housing wall members, etc”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a having a plurality of bridges as taught by Becker with a plurality of other bridges having non-conductivity alternate with the plurality of bridges as taught by Foster because this will allow customization of the conductive member, plastics are known to be durable and light weight and idea for spacing features.

Regarding claim 8 – Becker teaches the electronic device of claim 6, but fails to teach wherein among the plurality of bridges, bridges disposed along the second wire have non-conductivity, and bridges disposed along the third wire have conductivity. 	Foster teaches an electronic device (figs. 1 and 5) wherein among the plurality of bridges (13), bridges disposed along the second wire (fig. 5, left wire 104) have non-

Regarding claim 9 – Becker teaches the electronic device of claim 6, but fails to teach wherein the plurality of bridges include non-conductive bridges and conductive bridges alternating with one another along the second wire or the third wire.
 	Foster teaches an electronic device (figs. 1 & 5) wherein the plurality of bridges (13) include non-conductive bridges and conductive bridges alternating with one another ([paragraph 0044] Foster states, “Housing 13 may be formed from metal, plastic, fiber-composite materials such as carbon fiber materials, glass, ceramics, other materials, or combinations of these materials. Housing 13 may be formed from a single piece of machined metal (e.g., using a unibody-type construction) or may be formed 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a having a plurality of bridges as taught by Becker with the alternating conductive and nonconductive bridges along the second or third wires as taught by Foster because this will allow customization of the conductive member, plastics are known to be durable and light weight and idea for spacing features.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Tsunemasu (US PG. Pub. 2010/0046190).

Regarding claim 10 – Becker teaches the electronic device of claim 3, but fails to teach wherein the third conductive member includes a slit facing in a direction perpendicular to a direction in which the first wire extends.
 	Tsunemasu teaches an electronic device (figs. 2-4 [title] Tsunemasu states, “Noise Shielding case and shielding structure for electronic part”) wherein the third conductive member (3 [paragraph 0019] Tsunemasu states, “top panel part 3”) includes a slit (4 [paragraph 0019] Tsunemasu states, “elongated hole 4”) facing in a direction perpendicular (vertical axis) to a direction in which the first wire extends (figure 3 shows the wiring 108 extending in a horizontal direction).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Chuang et al. (US PG. Pub. 2014/0168908).

Regarding claim 12 – Becker teaches the electronic device of claim 1, but fails to teach wherein the electronic device further comprises: another circuit board including another ground plane, wherein the circuit board is disposed to face the other circuit board, and the separation space is formed by the conductive member and the other ground plane.
 	Chuang teaches an electronic device (fig. 2, 200 [title] Chuang states, “electronic module”) wherein the electronic device (200) further comprises: another circuit board (220 [paragraph 0021] Chuang states, “second circuit board 220”) including another ground plane (226 [paragraph 0020] Chuang states, “ground layer 226”), wherein the circuit board (210 [paragraph 0021] Chuang states, “first circuit board 210”) is disposed to face the other circuit board (220), and the separation space is formed by the conductive member (combination of conductive members 214, 230 & 224) and the other ground plane (claimed structure shown in figure 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847